Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered May 6, 2009, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his intent to cause the complainant *730physical injury so as to support his conviction of assault in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]; People v Gray, 86 NY2d 10, 19 [1995]; People v Serrano, 74 AD3d 1104, 1105 [2010]). In any event, viewing the evidence in the light-most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intended to cause physical injury to the complainant and his guilt of assault in the second degree (see People v Persaud, 25 AD3d 626, 627 [2006]; People v Hansen, 267 AD2d 474 [1999]; People v Cruz, 257 AD2d 664 [1999]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Skelos, J.P., Eng, Austin and Cohen, JJ., concur.